
	
		II
		110th CONGRESS
		1st Session
		S. 1184
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2007
			Mr. Kennedy (for himself
			 and Mr. Kerry) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to conduct a
		  special resources study regarding the suitability and feasibility of
		  designating certain historic buildings and areas in Taunton, Massachusetts, as
		  a unit of the National Park System, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Taunton, Massachusetts Special
			 Resources Study Act.
		2.FindingsCongress finds the following:
			(1)The city of
			 Taunton, Massachusetts, is home to 9 distinct historic districts, with nearly
			 100 properties on the National Register of Historic Places. Included among
			 these districts are the Church Green Historic District, the Bristol County
			 Courthouse Complex, the Taunton Green Historic District, and the Reed and
			 Barton Historic District.
			(2)All of these
			 districts include buildings and building facades of great historical, cultural,
			 and architectural value.
			(3)Taunton Green is
			 the site where the Sons of Liberty first raised the Liberty and Union Flag in
			 1774, an event that helped to spark a popular movement, culminating in the
			 American Revolution, and Taunton citizens have been among the first to
			 volunteer for America's subsequent wars.
			(4)Robert Treat
			 Paine, a citizen of Taunton and the first Attorney General of Massachusetts,
			 was a signer of the Declaration of Independence.
			(5)Taunton was a
			 leading community in the Industrial Revolution, and its industrial area has
			 been the site of many innovations in such industries as silver manufacture,
			 paper manufacture, and ship building.
			(6)The grounds of
			 the Bristol County Courthouse Complex were designed by Frederick Law Olmsted,
			 who also designed many other important national sites.
			(7)Main Street and
			 Summer Street, which connect many of the historic districts, are home to
			 several historically and architecturally significant structures, including
			 Taunton City Hall and the Leonard Block building, 2 outstanding examples of
			 19th Century American architecture.
			(8)The city and
			 people of Taunton have preserved many artifacts, gravesites, and important
			 documents dating back to 1638 when Taunton was founded.
			(9)Taunton was and
			 continues to be an important destination for immigrants from Europe and other
			 parts of the world who have helped to give Southeastern Massachusetts its
			 unique ethnic character.
			3.DefinitionsIn this Act:
			(1)CityThe
			 term city means the city of Taunton, Massachusetts.
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(3)StateThe
			 term State means the State of Massachusetts.
			4.Study
			(a)In
			 generalThe Secretary, in consultation with appropriate State
			 historic preservation officers, State historical societies, the city, and other
			 appropriate organizations, shall conduct a special resources study regarding
			 the suitability and feasibility of designating certain historic buildings and
			 areas in the city as a unit of the National Park System.
			(b)RequirementsThe
			 study required under subsection (a) shall—
				(1)be conducted and
			 completed in accordance with section 8(c) of
			 Public Law
			 91–383 (16 U.S.C. la–5(c)); and
				(2)include analysis,
			 documentation, and determinations regarding whether the historic areas in
			 Taunton—
					(A)can be managed,
			 curated, interpreted, restored, preserved, and presented as an organic whole
			 under management—
						(i)by
			 the National Park Service; or
						(ii)under an
			 alternative management structure;
						(B)have an
			 assemblage of cultural, historic, and natural resources that together represent
			 distinctive aspects of the heritage of the United States worthy of recognition,
			 conservation, interpretation, and continuing use;
					(C)reflect
			 traditions, customs, beliefs, and historical events that are valuable parts of
			 the national story;
					(D)provide
			 outstanding—
						(i)opportunities to
			 conserve architectural, cultural, historical, natural, or scenic features;
			 and
						(ii)recreational and
			 educational opportunities; and
						(E)can be managed by
			 the National Park Service, in partnership with residents, business interests,
			 nonprofit organizations, and State and local governments, to develop a unit of
			 the National Park System consistent with State and local economic
			 activity.
					5.ReportNot later than 3 fiscal years after the date
			 on which funds are first made available to carry out this Act, the Secretary
			 shall submit to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the Senate
			 a report that—
			(1)describes the findings, conclusions, and
			 recommendations of the study; and
			(2)includes a discussion and consideration of
			 the concerns expressed by private landowners with respect to designating
			 certain structures studied under this Act as a unit of the National Park
			 System.
			
